     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff Federal National Mortgage Association
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   FEDERAL NATIONAL MORTGAGE                          Case No.: 2:17-cv-01758-RFB-GWH
10   ASSOCIATION,
                                                        STIPULATION AND ORDER FOR
11                  Plaintiff,                          EXTENSION OF TIME FOR FEDERAL
            vs.                                         NATIONAL MORTGAGE
12                                                      ASSOCIATION TO RESPOND TO
13   SATICOY BAY LLC SERIES 6671 W.                     SATICOY BAY LLC SERIES 6671 W.
     TROPICANA 103; CASA MESA VILLAS                    TROPICANA 103’S MOTION TO
14   HOMEOWNERS ASSOCIATION,                            CERTIFY QUESTIONS TO THE
                                                        NEVADA SUPREME COURT
15                  Defendants.                         [ECF NO. 46]
16
17          Plaintiff, Federal National Mortgage Association (“Fannie Mae”), by and through its

18   attorneys of record. and Defendant, Saticoy Bay LLC Series 6671 W. Tropicana 103 (“Saticoy

19   Bay”), by and through its attorneys of record, hereby stipulate and agree as follows:

20          WHEREAS, on September 28, 2018, this Court stayed the above-referenced case

21   pending decision from the Nevada Supreme Court regarding the state recording laws in SFR

22   Inv.’s Pool 1, LLC v. Green Tree Serv., LLC, Case No. 72010 (Nev. Submitted for Decision

23   Sept. 13, 2018), and Onewest Bank FSB v. Holm Int’l Prop.’s, LLC, Case No. 72933 (Nev.

24   Submitted for Decision Sept. 13, 2018). ECF No. 43.

25          WHEREAS, on December 17, 2018, the Nevada Supreme Court affirmed the judgment

26   of the district court in SFR Inv.’s Pool 1, LLC v. Green Tree Serv., LLC, and on December 20,

27   2018, the Nevada Supreme Court reversed and remanded the judgment of the district court in

28   Onewest Bank FSB v. Holm Int’l Prop.’s, LLC.




                                                Page 1 of 2
 1          WHEREAS, on January 10, 2019, the parties filed a Stipulation to lift the stay of
 2   litigation and to set the deadline to file dispositive motions. ECF No. 44.
 3          WHEREAS, on January 11, 2019, the Court entered a Minute Order lifting the stay of
 4   litigation and setting the deadline to file dispositive motions to February 11, 2019. ECF No. 45.
 5          WHEREAS, thereafter, on January 31, 2019, Saticoy Bay filed its Motion to Certify
 6   Questions to the Nevada Supreme Court. ECF No. 46.
 7          WHEREAS, the current deadline to file a response to the Motion to Certify Questions is
 8   currently set for February 14, 2019.
 9          WHEREFORE, based on the foregoing,
10          IT IS HEREBY STIPULATED AND AGREED that the deadline for Fannie Mae to
11   respond to the Motion to Certify Questions shall be extended from February 14, 2019, to
12   February 28, 2019.
13          IT IS SO STIPULATED.
14   DATED this 7th day of February, 2019.             DATED this 7th day of February, 2019.
15
     WRIGHT, FINLAY & ZAK, LLP                         Law Office of Michael F. Bohn, Esq., Ltd.
16
     /s/ Christina V. Miller                           /s/ Michael F. Bohn
17   Matthew S. Carter, Esq.                           Michael F. Bohn, Esq.
     Nevada Bar No. 9524                               Nevada Bar No. 1641
18
     Christina V. Miller, Esq.                         Adam R. Trippiedi, Esq.
19   Nevada Bar No. 12448                              Nevada Bar No. 12294
     Attorney for Plaintiff Federal National           Attorneys for Defendant, Saticoy Bay LLC
20   Mortgage Association                              Series 6671 W. Tropicana 103
21
22
            IT IS SO ORDERED.
23
                   February 8, 2019.
            DATED: ________________________
24
25
26                                                 U.S. DISTRICT COURT JUDGE

27
28




                                                 Page 2 of 2
